Citation Nr: 0123939	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
rectal disorder due to VA medical treatment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied compensation under 
38 U.S.C.A. § 1151 for continuous rectal bleeding, claimed to 
have resulted from treatment at a VA facility.    


FINDINGS OF FACT

1.  On September 20, 1996, the veteran underwent medical 
examination and treatment for a protruding hemorrhoid at a VA 
medical facility.  

2.  From September 23 to 26, 1996, the veteran was 
hospitalized and treated for a thrombosed hemorrhoid at a VA 
medical facility; the veteran underwent surgery and the 
hemorrhoid was excised.    

3.  The symptoms of rectal bleeding existed prior to the 
September 1996 VA examination and treatment; there is no 
evidence that the September 1996 VA examination and treatment 
aggravated this symptomatology.      

4.  Additional rectal disability did not result from the 
September 1996 treatment and surgery at a VA medical 
facility.  


CONCLUSION OF LAW

The criteria for entitlement to disability compensation under 
38 U.S.C.A. § 1151 for a rectal disability due to examination 
and surgical treatment at a VA facility in September 1996 
have not been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.358 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  However, those provisions 
were invalidated by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F. 3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U. S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (2000). 

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran filed the present claim for benefits under 
section 1151 in June 1997.  Therefore, under the statute and 
the opinion of the General Counsel cited above, the present 
claim has been adjudicated by the RO, and is being reviewed 
by the Board, under the version of 38 U.S.C.A. § 1151 extant 
before the enactment of the statutory amendment, as 
interpreted in the Gardner decisions, supra, and under the 
interim rule issued by the Secretary on March 16, 1995, and 
adopted as a final regulation on May 23, 1996.  Thus, neither 
VA fault nor an event not reasonably foreseeable would be 
required for this claim to be granted.  

Duty to Assist

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001) (hereinafter VCAA).

The VCAA provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Id.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  Id.  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.  

Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 1991).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background

A September 20, 1996 VA emergency room record indicates that 
the veteran had a history of hemorrhoid surgery thirty years 
ago and currently, he had complaints of a mass protruding 
from his buttocks for one day.  Physical examination of the 
right buttock revealed that the veteran had a protruding 
hemorrhoid that was two by one centimeters.  The physician 
was able to reduce the hemorrhoid with pressure.  The 
impression was hemorrhoid not thrombosed.  The veteran was 
discharged with instructions and follow-up.  

A September 23, 1996 VA hospital admission note reveals that 
the veteran had complaints of rectal/anal pain.  The veteran 
was treated symptomatically and now, he had pus drainage; 
before, he only had blood.  The assessment was perianal 
swelling, bulging, and pain, rule out thrombosed hemorrhoid 
versus perianal abscesses.   

VA hospitalization records dated from September 23 to 
September 25, 1996, indicate that the veteran had a 
thrombosed hemorrhoid.  On September 24, 1996, the veteran 
was brought to the operating room and a proctoscope detected 
a thrombosed external hemorrhoid in the 7 o'clock position.  
There was no other evidence of internal or external 
hemorrhoids or abscesses.  The hemorrhoid was excised.  
Postoperatively, the veteran did well.  The records indicate 
that the examination was benign.  The veteran complained of a 
little pain in the peri-rectal region; he was prescribed 
Percocet.  The veteran was discharged on September 25, 1996.  
Discharge instructions included having sitz baths three times 
a week and to use an ointment on the peri-anal region as 
needed for discomfort.  The veteran was to have a follow-up 
in two or three weeks.  

An October 22, 1996 VA treatment record reveals that the 
veteran had a postoperative follow-up examination.  He had 
complaints of bright red blood on tissue after a bowel 
movement.  Examination was grossly normal.  There were no 
hemorrhoids.  The wound was well-healed.  The assessment was 
status post hemorrhoidectomy with persistent blood per 
rectum.  

An October 1996 VA medical record reveals that the veteran 
underwent a barium enema and the impression was mild 
diverticulosis without evidence of diverticulitis.  

A November 5, 1996 VA treatment record indicates that the 
veteran had a follow up for the rectal bleeding; he still had 
complaints of rectal bleeding.  It was noted that the veteran 
had complaints of rectal bleeding since prior to the 
operation.  The veteran reported that he usually had bright 
red blood on toilet paper and sometimes it dripped into the 
toilet bowl.  Examination revealed possible internal 
hemorrhoids.  The impression was persistent internal 
hemorrhoid bleeding.  The veteran declined a sigmoidoscopy 
with possible hemorrhoidectomy.  

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for a rectal disorder claimed to have 
resulted from treatment at a VA medical facility was received 
by the RO on June 26, 1997.   

A September 1997 VA examination report indicates that the 
veteran claimed to have rectal bleeding and a lump coming out 
of the rectum in September 20, 1996.  He stated that he went 
into the emergency room and a hemorrhoid which had prolapsed 
out into the anal canal was diagnosed.  The veteran indicated 
that he was told that this was not thrombosed.  The veteran 
reported that he apparently had the hemorrhoid replaced back 
in, but he had a lot of severe pain of the rectal 
examination.  The veteran stated that he continued to have 
bleeding and he returned to urgent care two days later.  He 
claimed that he had an operation and he thought that because 
of the operation, he had a narrow passage in the rectal area 
which caused him to leak blood and stools at times.  He also 
complained of pain while passing a bowel movement.   

Examination of the perianal region was significant for a 
fistula in ano about one centimeter long, present at about 
five o'clock.  There was evidence of spasm in the anal 
sphincter.  The examiner indicated that the veteran would not 
allow him to do a digital rectal examination.  There was no 
evidence of gross bleeding at this point.  The diagnostic 
impression was hemorrhoids, status post resection of 
hemorrhoids last year and fistula in ano with the veteran's 
complaints as noted in the history and physical examination.

In an October 1998 statement, the veteran stated that Dr. 
A.N., a physician at the VA medical center, injured him in 
the process of treatment for a protruding lump which had 
appeared on his rectum.  The veteran indicated that prior to 
the treatment, he never had any bleeding or fistulas in his 
rectum.  The veteran claimed that Dr. A.N. damaged his rectum 
and he never recovered. 

A March 2000 VA examination report reveals that the entire 
claims folder was reviewed.  The examiner indicated that he 
was asked to comment whether the treatment at the VA in 
September 1996 caused the veteran to suffer from a rectal 
disability.  The examiner indicated that he reviewed the 
file, including the 1996 VA treatment records.  The examiner 
indicated that when he examined the veteran in 1997, the 
veteran clearly had extreme pain in his rectum and would not 
allow the examiner to do a rectal examination.  The veteran 
was now currently claiming that he had constant daily 
episodes of rectal bleeding, difficulty, and pain during 
defecation.  Initially, the veteran claimed that he had 
incontinence, but the examiner noted that the veteran said 
later on that he was continent of stool, although the veteran 
did mention that he has some liquid stool coming out two to 
three times a day.  

Physical examination was normal.  Abdominal examination was 
normal.  It was noted that a barium enema in 1996 was 
completely unremarkable except for the presence of 
diverticulosis.  Digital rectal examination revealed no 
evidence of a thrombosed external hemorrhoid or bulging 
external hemorrhoids.  There was a scar seen at the 10 
o'clock region and the 6 o'clock region consistent with a 
prior hemorrhoidectomy.  The rectal canal allowed easy 
passage of a well-gloved finger, and the veteran did not have 
any evidence of a rectal spasm.  There was no active bleeding 
noted when the rectal examination was done.  The veteran was 
asked to digitally squeeze his sphincter, and there was a 
mild to a moderate degree of sphincter function.  The 
impression was persistent rectal bleeding by history.  The 
examiner indicated that this could be related to internal 
hemorrhoids which could be diagnosed on a digital 
examination.  The examiner stated that there was no fissure 
noted on examination.  As far as whether the rectal 
disability was caused by the VA medical treatment, the 
examiner indicated that he could not comment on this since 
the veteran obviously had a rectal problem with hemorrhoids 
and was appropriately treated at that time with a 
hemorrhoidectomy.  The examiner indicated that it was his 
opinion that the veteran's problem was a continuation of the 
problem that he had in 1996, and the examiner doubted it was 
caused by the medical treatment.  

The examiner also stated that at the end of the examination, 
the veteran insisted that the examiner put a note in the 
chart stating that he was hurt by a Dr. A.N. around September 
20 to 22, 1996.  The examiner indicated that he had reviewed 
the claims folder and the record only indicates that on 
September 1996, there was an illegible signature and he could 
not make out who it was.  The examiner stated that treatment 
records indicated that there were protruding hemorrhoids that 
were able to be reduced with an examination.  The examiner 
again stated that he saw no records showing that the veteran 
was continuously bleeding.  The next record of admission 
stated that the veteran had a thrombosed hemorrhoid.  The 
examiner stated that he told the veteran that he was limited 
by what he read in the record.  

In a May 2000 statement, the veteran stated that on September 
20, 1996, he went to a VA hospital and was seen in the 
emergency room.  He stated that he had a lump sticking out of 
his rectum.  The veteran indicated that Dr. A.N. cut him in 
another area of the rectum and the lump was not bleeding but 
something else was.  The veteran indicated that he had been 
in pain and bleeding for four years. 
 
Analysis

Initial Matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  VCAA, 38 U.S.C.A. § 5103A 
(West Supp. 2001). 

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  

The Board finds that the RO obtained all relevant treatment 
records.  The September 1996 VA treatment and hospitalization 
records, reflecting the treatment and surgery at issue in 
this claim, are associated with the claims folder.  The RO 
also conducted a search for treatment records reflecting the 
veteran's physical condition prior to the September 1996 
surgery and the VA treatment records dated subsequent to the 
surgery; any records found were associated with the claims 
folder.  The Board acknowledges that the veteran identified 
treatment records by Dr. L. at E. Hospital in an October 1998 
release.  The veteran indicated that Dr. L. treated him for 
rectal bleeding and pain in May 1997.  Such records are not 
associated with the claims folder.  However, the Board finds 
that such records are not relevant to the veteran's claim.  
The Board notes that the medical evidence of record dated 
after the September 1996 VA treatment demonstrates that the 
veteran complains of rectal bleeding.  This symptom is 
already shown in the medical evidence of record.  Thus, these 
treatment records are not relevant to the veteran's claim and 
the RO is not obligated to obtain such records under the 
VCAA.  

The Board also notes that the veteran underwent VA 
examinations in September 1997 and May 2000 in order to 
determine whether the veteran had additional rectal 
disability that resulted from the September 1996 treatment 
and surgery.    

Review of the record reveals that the veteran requested a 
hearing before the Board in the May 2000 VA Form 9.  The 
veteran was scheduled for a hearing before the Board and he 
failed to report without any explanation or good cause.     

Review of the record further reveals that the RO notified the 
veteran of the pertinent laws and regulations and the 
evidence needed to substantiate the claim in an April 2000 
statement of the case.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this claim.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the present case, the 
veteran's claim has been adjudicated by the RO under the same 
statutory and regulatory criteria which must be applied by 
the Board.  Accordingly, the Board does not believe that a 
remand for readjudication is required under the VCAA or 
otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

The evidence shows that in September 1996, the veteran 
underwent treatment and examination at a VA medical facility 
for a protruding hemorrhoid and a thrombosed hemorrhoid.  The 
veteran contends that he developed a rectal disorder due to 
this VA treatment and surgery.  The veteran specifically 
asserts that due to the treatment and surgery, he has a 
narrow passage in the rectal area which causes him to leak 
blood and stool at times.  He argues that the treatment by 
the emergency room physician on September 20, 1996 at the VA 
medical center damaged his rectum and he has experienced 
bleeding ever since.  

Compensation benefits are payable in accordance with 38 
U.S.C.A. § 1151 if the veteran suffers an injury as the 
result of VA medical or surgical treatment and the injury 
results in additional disability.  In determining whether the 
treatment caused additional disability, the veteran's 
condition immediately prior to and following the treatment is 
considered. 38 C.F.R. § 3.358.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  Id.  

The veteran's physical condition immediately prior to the 
September 1996 VA treatment is described in the VA treatment 
and hospital records.  The September 20, 1996 VA emergency 
room record reveals that the veteran was treated for a 
protruding hemorrhoid.  The hemorrhoid was reduced with 
pressure.  It was noted that the hemorrhoid was not 
thrombosed.  Three days later, the veteran returned to the VA 
medical facility with complaints of rectal/anal pain.  It was 
noted that before, he only had blood and now, he had pus 
drainage.  The veteran had peri-rectal swelling, bulging, and 
excruciating pain.  A thrombosed external hemorrhoid was 
detected and was excised.  

The veteran's current physical condition is described in the 
March 2000 VA examination report.  The March 2000 VA 
examination report indicates that digital rectal examination 
revealed no evidence of a thrombosed external hemorrhoid or 
bulging external hemorrhoids.  There was no fissure detected 
upon examination.  There was no active rectal bleeding 
detected during examination.  The impression was persistent 
rectal bleeding by history.  The examiner indicated that it 
was possible that the veteran had internal hemorrhoids.  

The veteran asserts and the medical evidence of record shows 
that the veteran currently has symptoms of intermittent 
rectal bleeding.  The Board notes that in Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), the Court held that symptoms 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  In 
the present case, the medical evidence of record does not 
reflect a current diagnosis of a rectal disorder, only 
complaints of the symptom of rectal bleeding.  There is no 
medical evidence of record which establishes that the veteran 
has an identifiable rectal disability that resulted from the 
September 1996 treatment.  

Even if rectal bleeding can be considered a disability, there 
is not medical evidence that the rectal bleeding resulted 
from the September 1996 VA treatment and hospitalization.  In 
fact, the VA examiner who performed the March 2000 VA 
examination indicated that he doubted that the veteran's 
symptoms of rectal bleeding were caused by the VA treatment 
in September 1996.  

The Board finds that the March 2000 medical opinion by the VA 
examiner to have great evidentiary weight.  In evaluating the 
probative value of medical statements, the Board looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data. See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  The Board finds that VA examiner 
has the medical competence to render a medical opinion as to 
whether the veteran currently has a rectal disorder and the 
etiology of any rectal disorder or symptoms detected.  The 
Board also finds the medical opinion by the VA examiner to 
have great evidentiary weight because the VA examiner 
reviewed the veteran's medical records, including the records 
of the September 1996 treatment, and he examined the veteran 
in 1997 and 2000.  

Furthermore, there is probative evidence that the symptoms of 
rectal bleeding existed prior to the September 1996 VA 
treatment and such symptoms continued after the VA treatment 
in September 1996.  The VA examiner who performed the March 
2000 VA examination indicated that it was his opinion that 
the veteran's rectal complaints were a continuation of the 
problem the veteran had in 1996.   There is other medical 
evidence of record which supports this conclusion.  The 
September 23, 1996 VA treatment record indicates that upon 
admission to the VA medical facility, the veteran reported 
having previous symptoms of blood.  A November 1996 VA 
treatment record notes that the veteran reported having 
complaints of rectal bleeding since prior to the operation.  
The Board finds that this evidence is sufficient to establish 
that the symptoms of rectal bleeding existed prior to the 
September 1996 VA treatment.  There is no medical evidence of 
record that establishes that this symptomatology was 
aggravated as a result of the September 1996 VA treatment and 
hospitalization.   

As noted above, the VA examiner who performed the March 2000 
VA examination indicated that the veteran's rectal bleeding 
could be related to internal hemorrhoids.  There is no 
medical evidence establishing that the veteran currently has 
internal hemorrhoids, only that he possibly has hemorrhoids.  
However, there is medical evidence which shows that internal 
hemorrhoids were diagnosed in the past.  VA treatment records 
dated in October and November 1996 also indicate that the 
veteran had complaints of rectal bleeding.  A November 1996 
VA treatment record reflects an impression of persistent 
internal hemorrhoid bleeding.   

Even if the Board concedes that the veteran's current rectal 
bleeding is caused by internal hemorrhoids, there is still no 
medical evidence which establishes that the internal 
hemorrhoids actually resulted from the VA treatment and 
surgery in September 1996.  Under 38 C.F.R. § 3.358, in 
determining whether additional disability resulted from a 
disease or injury as a result of VA medical treatment, it 
must be shown that the disability is actually the result of 
such injury, and not merely coincidental with it.  38 C.F.R. 
§ 3.358.  In the present case, there is no medical evidence 
that the internal hemorrhoids actually resulted from the VA 
treatment in September 1996. 

The Board acknowledges that a fistula in ano was diagnosed 
upon VA examination in September 1997.  However, there is no 
medical evidence which establishes that the fistula in ano 
was the actual result of the September 1996 VA medical 
treatment and surgery.  The veteran himself asserts that the 
fistula in ano resulted from the September 20, 1996 VA 
treatment.  Although the veteran and other lay persons are 
competent to testify as to the veteran's symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran possesses a 
recognized degree of medical knowledge that would render his 
opinion as to the etiology of the fistula in ano competent.  
There is no medical evidence to support the veteran's 
contentions.  The VA treatment records dated soon after the 
September 1996 VA examination and treatment do not reflect 
findings of a fistula in ano.  In fact, the medical evidence 
of record shows that the fistula in ano which was detected 
upon examination in 1997 has resolved.  The March 2000 VA 
examination report specifically indicates that a fissure was 
not detected.  A fistula in ano was not diagnosed.  The 
medical evidence of record shows that the veteran does not 
currently have a fistula in ano.    

The veteran himself asserts that he currently has a rectal 
disorder manifested by bleeding due to the VA treatment in 
September 1996.  The veteran is competent to testify as the 
symptom of bleeding.  See Espiritu, supra.  However, the 
evidence does not reflect that the veteran possesses a 
recognized degree of medical knowledge that would render his 
opinions as to the etiology of the rectal bleeding competent.  
As discussed in detail above, there is no medical evidence of 
record to support the veteran's contentions. 

In sum, with respect to the veteran's specific arguments that 
he has a rectal disability manifested by rectal bleeding due 
to the September 1996 VA medical examination and treatment, 
the medical evidence of record provides no support for those 
arguments and indeed come to contrary conclusions.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence establishes that the 
veteran does not have additional rectal disability as a 
result of the VA treatment and surgery in September 1996.  
Accordingly, the claim of entitlement to VA benefits is 
denied. 



ORDER

The claim of entitlement to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for a rectal disorder due to VA 
treatment in September 1996 is denied. 


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

